Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 4, 6 – 8, 10 – 11, 13 – 15, 17 – 18 and 20 – 23 are pending.

Allowable Subject Matter
Claims 1, 3 – 4, 6 – 8, 10 – 11, 13 – 15, 17 – 18 and 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 8 and 15 (renumbered as 1, 7 and 13) directed to receiving, at a database server including a database and a search engine, a search request from an application of a remote computer, the search request including one or more search terms and permission information, the permission information of the search request including a user name and a tenant name; determining adapting information using the permission information, the adapting information including an indicator of a database schema associated with the tenant name and indicators of one or more domains associated with the user name; providing a search call to the search engine, the search call adapting the search request using the adapting information to maintain permission requirements and tenant separation requirements by including a filter based on the indicator of the database schema and the indicators of the one or more domains in the search call; determining, by the search engine, one or more search statements for the search call; executing, by the search engine, the one or more search statements on one or more stored search models to 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164